DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 30 recites the limitation “at least one additional heating element.” It is unclear what structures comprise the heating element. Examiner suggests amending claim 30 to incorporate the limitations of claim 31, which further defines the at least one additional heating element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-22, 24-26, 28-29, and 32-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cadieux et al (US 2015/0245669 associated with effective filing date of US Provisional Application 61/946376).
Regarding claim 19, Cadieux discloses a vaporizer device (Fig. 3 #60 electronic vaping (e-vaping) device) comprising: 
a cartridge (Fig. 3 #70 liquid reservoir component) comprising a reservoir (Fig. 3 #22 liquid reservoir), wherein the reservoir (Fig. 3 #22 liquid reservoir) is configured to hold a vaporizable substance; 
a wick element (Fig. 3 #28 wick) comprising a susceptor material (Fig. 3 #14 susceptor) coupled to and located within the cartridge (Fig. 3 #70 liquid reservoir component), wherein the wick element (Fig. 3 #28 wick) is configured to contact the vaporizable substance located in the cartridge (Fig. 3 #28 wick is shown to be in contact with Fig. 3 #22 liquid reservoir), and wherein the wick element (Fig. 3 #28 wick) is configured to transfer the vaporizable substance from the reservoir based on a capillary action of the wick element (Examiner interprets that the Fig. 3 #28 wick performs the function of transferring the vaporizable substance from the liquid reservoir); 
an induction heating element (Fig. 3 #35 induction source) inductively coupled to the wick element (Fig. 3 #28 wick), wherein the wick element (Fig. 3 #28 wick) is at least partially surrounded by the induction heating element (Examiner considers the wick to be partially surrounded by the induction source.) and wherein the wick element (Fig. 3 #28 wick) is configured to heat the vaporizable substance based on induction heating of the wick element (Fig. 3 #28 wick) by the induction heating element (Fig. 3 #35 induction source); 
and a processor (Fig. 3 #16 control circuitry) configured to control the induction heating element (Fig. 3 #35 induction source) to cause heating of the vaporizable substance.
Regarding claim 20, Cadieux teaches the device as appears above (see the rejection of claim 19), and Cadieux teaches further comprising a power source (Fig. 3 #1 power source) electrically connected to the induction heating element (Fig. 3 #35 induction source), wherein the induction heating element (Fig. 3 #35 induction source) receives an alternating current from the power source (Fig. 3 #1 power source) and creates an electromagnetic induction field around the wick element (Fig. 3 #28 wick)([0136] lines 9-15 ---"The induction source 35 may be powered by the power source 1 via the oscillator 18 at a frequency of about 100 kHz to 1 MHz wherein the frequency is selected based upon the skin depth of the susceptor 14, the axial spacing between the susceptor 14 and the induction source 35, and parameters of the induction source 35.”), and wherein the wick element (Fig. 3 #28 wick) generates heat based on the electromagnetic induction field ([0140] lines 8-11 ---"The susceptor 14 is heated when the induction source 35 generates an inductive field wherein the susceptor 14 is disposed within the inductive field.”). 
Regarding claim 21, Cadieux teaches the device as appears above (see the rejection of claim 19), and Cadieux teaches wherein the wick element (Fig. 3 #28 wick) comprises an arrangement of fibers of a susceptor material (Fig. 3 #14 susceptor).
Regarding claim 22, Cadieux teaches the device as appears above (see the rejection of claim 19), and Cadieux teaches wherein the wick element (Fig. 3 #28 wick) is formed from two or more materials ([0012] ---"In an example embodiment, the susceptor is integrated with the wick and the susceptor is a portion of a conductive mesh in the inductive field.” [0015] ---"In an example embodiment, the susceptor comprises at least one material selected of stainless steel, copper, copper alloys, ceramic material coated with film resistive material, nickel chromium alloys, and combinations thereof.” [0019] ---"In an example embodiment, the wick is made of glass, fiberglass, ceramic, metal, graphite, or polymer material.”).
Regarding claim 24, Cadieux teaches the device as appears above (see the rejection of claim 19), and Cadieux teaches wherein the wick element (Fig. 3 #28 wick)  is configured to transfer the vaporizable substance from the reservoir, when the vaporizable substance is in a liquid form, based on the capillary action of the wick element (Fig. 3 #28 wick)([0125] lines 4-11 ---"Moreover, the wick 28 may have any suitable capillarity to accommodate vapor generating liquids having different liquid physical properties such as density, viscosity, surface tension and vapor pressure. The capillarity properties of the wick 28 and the properties of the liquid are selected such that the wick 28 is always wet in the area adjacent the susceptor 14 to avoid overheating of the susceptor 14 and/or the wick 28.”).
Regarding claim 25, Cadieux teaches the device as appears above (see the rejection of claim 19), and Cadieux teaches wherein the induction heating element (Fig. 3 #35 induction source) comprises an induction coil (Fig. 3 #36 primary induction coil).
Regarding claim 26, Cadieux teaches the device as appears above (see the rejection of claim 19), and Cadieux teaches wherein the induction heating element (Fig. 3 #35 induction source) is inductively coupled to the wick element (Fig. 3 #28 wick) and not in contact with the wick element (Fig. 3 #28 wick)(Fig. 3 shows the wick separated from the induction source.).
Regarding claim 28, Cadieux teaches the device as appears above (see the rejection of claim 19), and Cadieux teaches wherein the cartridge (Fig. 3 #70 liquid reservoir component) is self-contained to hold the vaporizable substance and the wick element (Fig. 3 #28 wick)(Fig. 3 shows the wick and the liquid reservoir contained in the liquid reservoir component). 
Regarding claim 29, Cadieux teaches the device as appears above (see the rejection of claim 19), and Cadieux teaches further comprising an insulating member (Examiner considers the air gap between the wick and the induction source to be an insulating member.) disposed between the wick element (Fig. 3 #28 wick) and the induction heating element (Fig. 3 #35 induction source), wherein the induction heating element (Fig. 3 #35 induction source) is disposed about the insulating member, wherein the insulating member defines an inside surface, and wherein the wick element is positioned adjacent to the inside surface of the insulating member (Air as an insulating member surrounds the inner chamber and is in contact with both the wick and induction source.).
Regarding claim 32, Cadieux teaches the device as appears above (see the rejection of claim 19), and Cadieux teaches wherein the processor (Fig. 3 #16 control circuitry) is coupled to the induction heating element (Fig. 3 #35 induction source) and wherein the processor (Fig. 3 #16 control circuitry) is configured to control operation of the induction heating element (Fig. 3 #35 induction source)([0136] lines 1-7 ---"The control circuitry 16 may include an oscillator 18 which is operable to oscillate the power supplied to the induction source 35 such that the latter generates an oscillating inductive field in a desired direction and time period such the induction source 35 may be capable of causing the susceptor 14 to heat, to a predetermined and/or desired temperature and for a predetermined and/or desired time period.”).
Regarding claim 33, Cadieux teaches the device as appears above (see the rejection of claim 19), and Cadieux teaches wherein the processor (Fig. 3 #16 control circuitry) is programmed to restrict operation of the induction heating element to a specific user of the vaporizer device ([0146] lines 1-2 ---"Alternatively, the control circuitry 16 may include a manually operable switch for an adult vaper to initiate a puff.”).
Regarding claim 34, Cadieux teaches the device as appears above (see the rejection of claim 19), and Cadieux teaches wherein the processor (Fig. 3 #16 control circuitry) is programmed to cause the induction heating element to apply a heating profile to the vaporizable substance ([0141] lines 1-5 --- The control circuitry 16 may be configured to provide a power cycle whose elements achieve optimal ramp-up in temperature of the susceptor 14 and maintenance of an operating temperature for a predetermined and/or desired period of time.”).
Regarding claim 35, Cadieux teaches the device as appears above (see the rejection of claim 34), and Cadieux teaches wherein the heating profile is based on the vaporizable substance ([0146] lines 3-5 ---" The time-period and characteristics of the electric current supply to the induction source 35 may be pre-set depending on the amount of liquid desired to be vaporized.”).
Regarding claim 36, Cadieux teaches the device as appears above (see the rejection of claim 19), and Cadieux teaches wherein the processor (Fig. 3 #16 control circuitry) is configured to implement an optimal temperature profile based on feedback information ([0138] lines 1-4 ---" Referring now to FIGS. 1 and 5, the control circuitry 16 may communicate responsively with a puff sensor (pressure sensor) 17 that may be located at a distal end portion of the battery section 72.”), and wherein the feedback information includes at least one of: 
a pressure at one or more locations within the vaporizer device ([0138] lines 6-9 ---"In response to the signal from the puff sensor 17, the control circuitry 16 communicates an oscillating power cycle to the induction source 35.”); a pressure of vapor exiting or entering the vaporizer device; a temperature of one or more components of the vaporizer device; and a temperature of one or more locations within the vaporizer device.
Regarding claim 37, Cadieux teaches the device as appears above (see the rejection of claim 19), and Cadieux teaches further comprising a sensor (Fig. 3 #17 puff sensor), wherein the processor (Fig. 3 #16 control circuitry) is configured to receive information from the sensor and adjust a heating profile applied to the wick element by the induction heating element based on the information received from the sensor ([0138] lines 1-4 ---" Referring now to FIGS. 1 and 5, the control circuitry 16 may communicate responsively with a puff sensor (pressure sensor) 17 that may be located at a distal end portion of the battery section 72.”).
Regarding claim 38, Cadieux teaches the device as appears above (see the rejection of claim 37), and Cadieux teaches wherein the sensor (Fig. 3 #17 puff sensor)is configured to detect at least one of: 
a pressure at one or more locations within the vaporizer device ([0138] lines 4-6 ---"The puff sensor 17 is operable to generate a signal responsive to air being drawn from the e-vaping device 60 through the mouth end insert 8.”); a pressure of vapor exiting or entering the vaporizer device; a temperature of one or more components of the vaporizer device; and a temperature of one or more locations within the vaporizer device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadieux et al (US 2015/0245669 associated with effective filing date of US Provisional Application 61/946376).
Regarding claim 23, Cadieux teaches the device as appears above (see the rejection of claim 19), but does not teach wherein the wick element is configured to be removeable from the cartridge.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a wick element configured to be removable from the cartridge, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Allowable Subject Matter
Claim 27 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not disclose, teach, or suggest wherein the cartridge is positioned such that the induction heating element is around at least a portion of the cartridge or at least one additional heating element, wherein the at least one additional heating element is a resistive heating element or another induction heating element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761